Opinion by
Winkler, J.
§ 701. Peremptory mandamus to compel cleric of court of appeals to issue mandate tuithout payment of costs. This is an original application by relator for a peremptory mandamus to compel respondent, as clerk of the court of appeals at Tyler, to issue a mandate in a certain case decided in this court on appeal from the county court of Franklin county, which mandate said clerk refuses to issue until his costs are paid. PEeld, the clerk of the court of appeals can withhold a mandate in a civil suit until ihi costs are paid. And the fact that the party finally cast in the court of appeals had sued and prosecuted his case in forma pauperis, he not being the party •complaining, does not alter the case.
Application dismissed.